Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 17 January 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Jan: 17th. 1814

I was much grieved to hear of Mrs Adams sickness, both upon her own account & yours—Such a weight, & distress upon the Lungs adds greatly to the Fever, & makes respiration difficult—The last smoke from the fire, seemed to suffocate me—I am sure I shall pity any one more than ever I have done—And I was rejoiced to hear Tuesday by Mrs James Foster, that you were better, & Mrs J. Adams too, was thought out of danger—Last Wednesday Abby got out for an hour or two, called at Mr Harrods, to know how Nancy did, found she Mother was not gone to Quincy as I expected, said she was not very well, herself, but did not mention her Daughter Fosters Baby as sick—but Saturday we saw its Death in the news paper—
As Master Hull is near nine months old, had he not better be weaned? espicially, as she is like to have a broken breast—Inspired by his name he must learn early to endure hardships, that he may become a robust gallant youth—For if a Peace is patched up now, & the Coals smothered, it is quite likely to me, that some pretext for another War may be found, perhaps, more plausible than has ever appeared for the present, by the time my little Master Hull arrives to manhood, & can weild the Trident—
I am always anxious when I know of any ones being seized suddenly with a voilent head ake, & sore throat—you, & I have not forgot the wormwood, & the Gall, of the old throat distemper,—Every year we hear of some, to whom these sore throats prove fatal—vinegar, & the flower everlasting steemed into Mr Peabodys mouth, was what I believe, under Providence, was the means of saving his Life—Mr Huntington lost his, by the same disease—I hope Miss Susans firm Constitution will get through without long confinement—& that my dear Cousin Louisa, & Caroline, will be comfortably enabled to go through all the family avocations which  are neccessarily devolved upon them, by your Confinement to your Chamber, & the addition of Mrs Adams’ Sickness—Two Infants, my Sister, arround you!—I hope noise does not worry you—yet how much do we cheerfully endure for our children—How does my venerable Brother do? Now his dear Partner is recovering, I suppose he looks as calm, resigned, & placid, as when I last saw him—
I do not mean to mention any more than you, a word of Politicks—I am too feeble every way—I can only say, that I suppose Governor Strongs Speech will be extolled by some, & reprobated by others—Our own House, is nearly equally divided—Mr Peabodys Son, & Son in Law are quite opposite—but we agree not to love each other less—Miss Gilman is very warm on the side of Exsex Junto—Mr Felt, more candid to Government—& they spat—but agreed, with myself to love every thing that contributes to the good, & honour of our Country—
I thank you my Sister, for the Hint you gave me—When I was in Boston, I was in hopes to have conversed with my Son alone, but had no Opportunity,—And I have such an aversion to Mothers proclaiming that their Children are engaged, perhaps, years before it can be realized that, considering circumstances, I thought it best to be silent—& was very sorry it took air—One of my Boarders told it to his Aunt, & away the report flew—I dislike long Courtships—though Addison says, it is the sweetest, pleasantest part of a persons Life—I do not believe it—
As soon as I am able I shall write, & appolize to my Son, for Abby, consideres him almost as a Parent, & feels quite hurt that her Brother has not officially been apprized of  Her anticipations, & Prospects—Present Abby mine, Mr Peabodys best Love, where due—
Ever yours affectionately.
E—P—I recollected your reflections upon your Glass my Sister, & was about making an amicable Truce with mine. But rising from my writing Table to replace something, such a pale, meagre visage started up to my view as put all my courage, & resignation to the Test—Humilating, faithful Mirror—& I will forgive thee, though thou present the striking Emblem of yellow Atumn, & the falling Leaf—yes! I will forgive thee! For thou discernest not, nor canst reflect the Virtues of the Heart, that though the lustre of the Eye, & the vivid Beauties of the "illuminated face", are shut down withered & decayed, thou discernest not the Faith, & Hope, that invigorates the Soul—that as we approximate nearer, & nearer to the Source of Excellence, we may find our Graces increasing with added years, ’till we bloom with celestial lustre, "brighter & brighter, unto the perfect Day"—
